917 F.2d 1301Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Everett ELLWOOD, JR., Petitioner-Appellant,v.Robert A. HARLESTON, Warden of Eastern CorrectionalInstitution, the Attorney General for the State ofMaryland, Respondents-Appellees.
No. 90-7095.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 1, 1990.Decided Nov. 8, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, District Judge.  (CA-90-59-HAR)
William Everett Ellwood, Jr., appellant pro se.
Mary Jennifer Landis, Assistant Attorney General, Baltimore, Md., for appellees.
D.Md.
DISMISSED.
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
William Everett Ellwood, Jr. seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we dismiss the appeal on the reasoning of the district court.  Ellwood v. Harleston, CA-90-59-HAR (D.Md. July 12, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.